Case 1:18-cv-05680-LDH-SJB Document 40 Filed 06/20/19 Page 1 of 2 PageID #: 229



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK



 STEPHEN ELLIOTT,
                                   Plaintiff,
                                                        Oral Argument Requested
                     - against -                       No. 1:18-cv-05680-LDH-SJB
 MOIRA DONEGAN, and JANE DOES (1–30),
                                   Defendants.



        NOTICE OF DEFENDANT MOIRA DONEGAN’S MOTION TO DISMISS
                    THE SECOND AMENDED COMPLAINT

        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

 of Defendant Moira Donegan’s Motion to Dismiss the Second Amended Complaint, the

 Declaration of Martha E. Fitzgerald dated May 8, 2019, and all other papers and proceedings

 herein, Defendant Moira Donegan, by and through her counsel, will move this Court, before the

 Honorable LaShann DeArcy Hall, United States District Judge, United States Courthouse, 225

 Cadman Plaza East, Brooklyn, New York 11201, at a date and time to be determined by the Court,

 for an Order, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, dismissing the

 Second Amended Complaint (ECF 37) in its entirety with prejudice.
Case 1:18-cv-05680-LDH-SJB Document 40 Filed 06/20/19 Page 2 of 2 PageID #: 230



 Dated: May 8, 2019                 Respectfully submitted,

                                    /s/ Roberta A. Kaplan
                                    Roberta A. Kaplan
                                    Joshua Matz
                                    Martha E. Fitzgerald
                                    Thomas A. Rawlinson
                                    K APLAN H ECKER & F INK LLP
                                    350 Fifth Avenue, Suite 7110
                                    New York, New York 10118
                                    (212) 763-0883
                                    rkaplan@kaplanhecker.com
                                    jmatz@kaplanhecker.com
                                    mfitzgerald@kaplanhecker.com
                                    trawlinson@kaplanhecker.com

                                    Attorneys for Defendant Moira Donegan




                                       2
